Petition for writ of certiorari to the United States Court of Appeals for the Second Circuit granted limited to questions 1 and 2 presented in the petition for certiorari which read as follows:
1. “Are transactions in commodity futures which are not 'true hedges’ capital asset transactions and thus subject to the limitations of Section 117 of the Internal Revenue Code of 1939, or do the resulting gains and losses from such transactions give rise to ordinary income and ordinary deductions? (1940) (1942)”
2. “Are commodity futures contracts ‘securities’ and thus subject to the ‘wash sales’ provisions of Section 118 of the Internal Revenue Code of 1939? (1940) (1942)”